 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                                             Case No. 1:18-cv-00939-DAD-EPG
11    SALVADOR VASQUEZ,
                                                             ORDER VACATING FINDINGS AND
12                         Plaintiff,                        RECOMMENDATIONS

13                    v.                                     (ECF No. 6)

14                                                           ORDER DIRECTING PAYMENT OF
      COMMISSIONER OF SOCIAL SECURITY,                       FILING FEE
15
                           Defendant.                        FORTY-FIVE (45) DAY DEADLINE
16

17

18           On July 12, 2018, Salvador Vasquez (“Plaintiff”) commenced this civil action pursuant to

19   42 U.S.C. §405(g). (ECF No. 1). On October 25, 2018, the Court issued findings and

20   recommendations to the district judge assigned to this matter recommending that the action be

21   dismissed for Plaintiff’s failure to pay the filing fee required under 28 U.S.C. § 1914. (ECF No.

22   6). On October 31, 2018, Plaintiff filed objections to the findings and recommendations. (ECF

23   No. 7). Plaintiff requests an extension of time to pay the filing fee, and states that Plaintiff’s

24   counsel was not aware that Plaintiff was willing and able to pay the filing fee. Id.

25           The Court finds good cause to grant Plaintiff an extension of time within which to pay the

26   filing fee. Accordingly, the findings and recommendations dated October 25, 2018, (ECF No. 6),

27   are VACATED.

28           Plaintiff shall pay the $400.00 filing fee for this action within forty-five (45) days of
                                                         1
 1   service of this order. No request for extension will be granted without a showing of good

 2   cause. Failure to comply with this order will result in dismissal of this action without

 3   prejudice.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    November 1, 2018                          /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
